DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 5, 9, 14, 19, 22 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Despres (US 8,696,011).
Despres discloses:
▪ Regarding claims 1 and 14:
a clamp pad (33) movably disposed in a clamp aperture (26) in the drawbar; 
an actuator (31) disposed in the drawbar and configured to translate the clamp pad outwardly through the aperture in the drawbar (21); 

▪ Regarding claim 4:
contact with the interior surface of the receiver hitch moves the clamp pad with respect to the clamp aperture (col. 3, ln. 50-52).
▪ Regarding claims 5 and 22: 
the clamp aperture is disposed through a corner of the drawbar tube (Fig. 1-6).
▪ Regarding claims 9 and 19: 
the actuator comprises a shuttle member (30) provided with an inclined surface (32).
▪ Regarding claim 23: 
the clamp pad engages a pair of adjacent surfaces of the receiver hitch as it translates outwardly through the clamp aperture. (see Fig. 6)

Allowable Subject Matter
Claims 2, 3, 6-8, 10-13, 15-18, 20, 21 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The examiner was unable to find prior art teaching, inter alia, a clamp pad retained within a clamp aperture of a drawbar, wherein the pad is moved by an actuator and pivots or tilts within the clamp aperture.  
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. As per attached form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maurice Williams whose telephone number is (571)272-4263. The examiner can normally be reached Mon.-Fri. 9-5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 



/MAURICE L WILLIAMS/Examiner, Art Unit 3611                                                                                                                                                                                                        

MLW
January 29, 2022

/MINNAH L SEOH/Supervisory Patent Examiner, Art Unit 3611